EXHIBIT 10.5

CHANGE IN CONTROL SEVERANCE AGREEMENT
 
This Agreement is entered into as of February 25, 2015 (the “Effective Date”) by
and between Westmoreland Coal Company, a Delaware corporation (the “Company”),
and Jennifer Grafton (the “Executive”).
 
WHEREAS, the Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company; and
WHEREAS, the Board of Directors of the Company (the "Board") recognizes that, as
is the case with many publicly held corporations, the possibility of a Change in
Control (as defined below) exists and that such possibility, and the uncertainty
and questions which it may raise among management, may result in the departure
or distraction of key management personnel to the detriment of the Company and
its stockholders; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and
WHEREAS, in consideration of the Executive's continued employment with the
Company and the Executive's agreement to waive certain rights he may have to
receive severance compensation and benefits under any applicable Company
severance plan or policy, as set forth below, the Company desires to provide the
Executive with certain compensation and benefits set forth in this Agreement in
order to ameliorate the financial and career impact on the Executive in the
event the Executive's employment with the Company is terminated for a reason
related to a Change in Control.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:
 
1.
Definitions.



a.
Cause.  For purposes of this Agreement, “Cause” shall mean that the Executive
has (i) willfully committed an act or omission that materially harms the
Company; (ii) been grossly negligent in the performance of the Executive’s
duties to the Company; (iii) willfully failed or refused to follow the lawful
and proper directives of the Board; (iv) been convicted of, or pleaded guilty or
nolo contendere , to a felony; (v) committed an act involving moral turpitude
that is or is reasonably expected to be injurious to the Company or its
reputation; (vi) committed an act relating to the Executive’s employment or the
Company involving, in the good faith judgment of the Board, material fraud or
theft; (vii) breached any material provision of this Agreement or any
nondisclosure or non-competition agreement between the Executive and the
Company, as all of the foregoing may be amended prospectively from time to time;
or (viii) breached a material provision of any code of conduct or ethics policy




--------------------------------------------------------------------------------

EXHIBIT 10.5

in effect at the Company, as all of the foregoing may be amended prospectively
from time to time.


b.
Change in Control.  For purposes of this Agreement, a “Change in Control” shall
mean the occurrence of any of the following events; provided that “Change in
Control” shall be interpreted in a manner, and limited to the extent necessary,
so that it will not cause adverse tax consequences for either party with respect
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and Treasury Regulations 1.409A-3(i)(5), and any successor statute, regulation
and guidance thereto:



i.
Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its Affiliates or by any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board does not approve; or



ii.
Merger/Sale of Assets.  (A) The consummation of a reorganization, merger or
consolidation of the Company or a direct or indirect wholly owned subsidiary
thereof, a sale or other disposition (whether by sale, taxable or nontaxable
exchange, formation of a joint venture or otherwise) of all or substantially all
of the assets of the Company, or other transaction involving the Company (each,
a "Business Combination"), unless, in each case, immediately following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of voting stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
shares of voting stock of the entity resulting from such Business Combination or
any direct or indirect parent corporation thereof (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company's assets either directly or through one
or more subsidiaries), and (ii) at least a majority of the members of the Board
of Directors of the entity resulting from such Business Combination or any
direct or indirect parent corporation thereof were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or (B) the stockholders of
the Company approve an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets; or






--------------------------------------------------------------------------------

EXHIBIT 10.5

iii.
Change in Board Composition. Individuals who constitute the Board as of the
Effective Date (the "Incumbent Board,") cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
Director subsequent to such date whose election, or nomination for election by
the Company's stockholders, was approved by a vote of at least two-thirds of the
Directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) will be deemed to
have then been a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

 
c.
Disability.  For purposes of this Agreement, “Disability” shall mean that the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
twelve (12) months, receiving income replacement benefits for a period of not
less than three (3) months under a Company-sponsored group disability plan. 
Whether the Executive has a Disability will be determined by a majority of the
Board based on evidence provided by one or more physicians selected by the Board
and approved by the Executive, which approval shall not be unreasonably
withheld.  In any case, if a disability is determined to trigger the payment of
any “deferred compensation” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), disability shall be determined in
accordance with Section 409A of the Code.



d.
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of one or more of the following without the Executive’s consent:
(i) a change in the principal location at which the Executive performs his
duties for the Company to a new location that is at least forty (40) miles from
the prior location; (ii) a material change in the Executive’s authority,
functions, duties or responsibilities as an executive of the Company, which
would cause his position with the Company to become of less responsibility,
importance or scope than his highest position with the Company at any time from
the date of this Agreement to immediately prior to the Change in Control,
provided , however , that such material change is not in connection with the
termination of the Executive’s employment by the Company for Cause or death or
Disability and further provided that it shall not be considered a material
change if the Company becomes a subsidiary of another entity and the Executive
continues to hold a position in the subsidiary that is at least as high (in both
title and scope of




--------------------------------------------------------------------------------

EXHIBIT 10.5

responsibilities) as the highest position he held with the Company at any time
from the date of this Agreement to immediately prior to the Change in Control;
(iii) a material reduction in the Executive’s annual base salary or (iv) a
material reduction in the Executive’s target annual bonus as compared to the
target annual bonus set for the previous fiscal year.


2.
Term of Agreement.  The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue in effect for two (2) years; provided
however , that commencing on the second anniversary of the Effective Date and
continuing each anniversary thereafter, the Term shall automatically be extended
for one (1) additional year unless, not later than nine (9) months before the
conclusion of the Term, the Company or the Executive shall have given notice not
to extend the Term; and further provided , however , that if a Change in Control
shall have occurred during the Term, the Term shall expire on the last day of
the twelfth (12th) month following the month in which such Change in Control
occurred. Notice of termination or termination of this Agreement shall not
constitute Cause or Good Reason (both terms as defined above).



3.
Termination; Notice; Severance Compensation.



a.
In the event that within a period of two (2) months before or twelve (12) months
following the consummation of a Change in Control the Company elects to
terminate the Executive’s employment other than for Cause (but not including
termination due to the Executive’s Disability), then the Company shall give the
Executive no less than sixty (60) days advance notice of such termination (the
“Company’s Notice Period”); provided that the Company may elect to require the
Executive to cease performing work for the Company so long as the Company
continues the Executive’s full salary and benefits during the Company’s Notice
Period.



b.
In the event that within a period of two (2) months before or twelve (12) months
following the consummation of a Change in Control the Executive elects to
terminate his or her employment for Good Reason, then the Executive shall give
the Company no less than thirty (30) days and no more than sixty (60) days
advance notice of such termination (the “Executive’s Notice Period”); provided
that the Company may elect to require the Executive to cease performing work for
the Company so long as the Company continues the Executive’s full salary and
benefits during the Executive’s Notice Period.  In order to effect a termination
for Good Reason pursuant to this Agreement, the Executive must notice his intent
to terminate for Good Reason not later than ninety (90) days following the
occurrence of the Good Reason.



c.
In the event that within a period of two (2) months before or twelve (12) months
following the consummation of a Change in Control the Executive’s employment
with the Company is terminated by the Company other than for Cause (but not
including termination due to the Executive’s death or Disability), or by the
Executive for Good Reason, then, contingent




--------------------------------------------------------------------------------

EXHIBIT 10.5

upon the Executive’s execution of a release of claims against the Company in
substantially the form attached hereto as Exhibit A (the “ Release ”) the
Executive shall be entitled to, in addition to any amounts due to the Executive
for services rendered prior to the termination date:


i.
a lump sum payment from the Company in an amount equal to two times the sum of
the Executive’s Annual Salary and the Executive’s target annual bonus for the
fiscal year in which the termination occurs (without giving effect to any event
or circumstance constituting Good Reason) at one hundred percent (100%) of such
target annual bonus, which shall be paid on the sixtieth (60th) day following
the Executive’s termination of employment, provided that the Release is executed
and effective by then or the Executive shall forfeit the payment of such amount;



ii. all outstanding options, restricted stock and other similar rights held by
the Executive, which shall become one hundred percent (100%) vested; and


iii. continuation of medical insurance coverage for the Executive and the
Executive’s family subject to and in accordance with Section 4980B of the Code
(“COBRA”), and subject to the Executive’s payment of the applicable COBRA
coverage premium (“COBRA Coverage Premium”) during the applicable COBRA coverage
period (“COBRA Period ”); and


iv. payment to the Executive of a taxable amount on a monthly basis equal to the
COBRA Premium for eighteen (18) months from the Separation Date; provided that
the Company shall have no obligation to provide such benefit if the Executive
fails to elect COBRA benefits in a timely fashion or if the Executive becomes
eligible for medical coverage with another employer; and provided that if the
COBRA Period is otherwise (i.e., for reasons not described in the immediately
preceding proviso) earlier terminated under applicable law during the period
that the Executive would otherwise be entitled to receive the benefit under this
subsection (v), the Company will continue to pay to the Executive the same
taxable amount it paid on a monthly basis during the COBRA Period each month for
the remainder of the relevant period.
 
For purposes of this Agreement, “Annual Salary” shall mean the Executive’s
annual base salary then in effect or, if higher, in effect at the time of the
Change in Control, excluding reimbursements and amounts attributable to stock
options and other non-cash compensation; and the “ Severance Compensation ”
shall mean the compensation set forth in (i), (ii), and (iv) above.


d.
If any of the benefits set forth in this Agreement are deferred compensation as
defined in Section 409A of the Code, any termination of employment triggering
payment of such benefits must constitute a “separation from service” under
Section 409A of the Code before, subject to subsection (e) below, a distribution
of such benefits can commence.  For purposes




--------------------------------------------------------------------------------

EXHIBIT 10.5

of clarification, this paragraph shall not cause any forfeiture of benefits on
the part of the Executive, but shall only act as a delay until such time as a
“separation from service” occurs. In addition, the Company Notice Period and the
Executive Notice Period shall be interpreted and administered in accordance with
Section 409A of the Code and the “separation from service” rules thereunder.  In
particular, if a waiver of the Company Notice Period or the Executive Notice
Period triggers a “separation from service,” such waiver shall constitute a
termination and any amounts due to the Executive over the remaining portion of
the applicable notice period shall be deemed additional severance under
Section 3(c)(ii) of this Agreement and paid accordingly.  In addition, any
applicable notice or release periods and dates of payment shall be adjusted
accordingly.


e.
Notwithstanding any other provision with respect to the timing of payments, if,
at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee” (within the meaning of Code Section 409A, and any successor
statute, regulation and guidance thereto) of the Company, then solely to the
extent necessary to comply with the requirements of Code Section 409A, any
payments to which the Executive may become entitled under this Agreement which
are subject to Code Section 409A (and not otherwise exempt from its application)
will be withheld until the first (1 st ) business day of the seventh (7th) month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to the accumulated, but
unpaid, payments otherwise due to the Executive under the terms of this
Agreement.



f.
If any payment or benefit the Executive would receive under this Agreement, when
combined with any other payment or benefit the Executive receives pursuant to a
Change in Control (“Payment”) would (i) constitute a “parachute payment” within
the meaning of Code Section 280G, and (ii) but for this sentence, be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either (x) the full amount of such Payment or (y) such less
amount as would result in no portion of the Payment being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state, and local employments taxes, income taxes, and the Excise Tax
results in the Executive’s receipt, on an after-tax basis, of the greater amount
of the Payment, notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  The Company shall, in a manner compliant with Code
Section 409A, determine in good faith which payment(s) or benefit(s) to reduce
based on what provides the best economic result for the Executive.  The Company
shall provide the Executive with sufficient information to support its
determination and to allow the Executive to file and pay any required taxes.

 
4.
No Duplication of Compensation. The Severance Compensation shall replace, and be
provided in lieu of, any severance or similar compensation that may be provided
to the Executive under any other agreement or arrangement in relation to
termination of employment; provided, however, that




--------------------------------------------------------------------------------

EXHIBIT 10.5

this prohibition against duplication shall not be construed to otherwise limit
the Executive’s rights to payments or benefits provided under any pension plan
(as defined in Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended), deferred compensation, stock, stock option or similar plan
sponsored by the Company.  This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which may have been made by either party.


5.
No Mitigation.  If the Executive’s employment with the Company terminates
following a Change in Control, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 3 or Section 15.  Except as set
forth in Section 4, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.



6.
Confidentiality, Non-Competition, and Assignment of Inventions.  The Company’s
obligations under this Agreement are contingent upon the Executive’s execution
of the Company’s Proprietary Information, Inventions, and Competition Agreement
(the “Proprietary Information Agreement”).  The parties agree that the
obligations set forth in the Proprietary Information Agreement shall survive
termination of this Agreement and termination of the Executive’s employment,
regardless of the reason for such termination.



7.
Enforceability.  If any provision of this Agreement shall be deemed invalid or
unenforceable as written, this Agreement shall be construed, to the greatest
extent possible, or modified, to the extent allowable by law, in a manner which
shall render it valid and enforceable.  No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement.



8.
Notices.  Except as otherwise specifically provided herein, any notice required
or permitted by this Agreement shall be in writing and shall be delivered as
follows with notice deemed given as indicated: (i)  by personal delivery when
delivered personally; (ii) by overnight courier upon written verification of
receipt; (iii) by telecopy or facsimile transmission upon acknowledgment of
receipt of electronic transmission; or (iv) by certified or registered mail,
return receipt requested, upon verification of receipt.  Notices to the
Executive shall be sent to the last known address in the Company’s records or
such other address as the Executive may specify in writing.  Notices to the
Company shall be sent to the Company’s Chairman of the Board (or if the Chairman
of the Board is also the CEO, to the Company’s Lead Independent Director), or to
such other Company representative as the Company may specify in writing.



9.
Claims for Benefits.  All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing.  Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the




--------------------------------------------------------------------------------

EXHIBIT 10.5

specific reasons for the denial and the specific provisions of this Agreement
relied upon.  The Board shall afford a reasonable opportunity to the Executive
for a review of the decision denying a claim and shall further allow the
Executive to appeal to the Board a decision of the Board within sixty (60) days
after notification by the Board that the Executive’s claim has been denied.  In
no event shall the Board’s claims or appeals determination be given any
deference or weight in any subsequent legal proceeding.


10.
Modifications and Amendments.  The terms and provisions of this Agreement may be
modified or amended only by written agreement executed by the Company and the
Executive.  The Company and the Executive agree that they will jointly execute
an amendment to modify this Agreement to the extent necessary to comply with or
be exempt from the requirements of Code Section 409A, or any successor statute,
regulation and guidance thereto; provided that no such amendment shall increase
the total financial obligation of the Company under this Agreement.



11.
Waivers and Consents.  The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.  No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.  Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.



12.
Binding Effect; Assignment.  The Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of the Executive
upon the Executive’s death and (b) any successor of the Company.  Any such
successor of the Company will be deemed substituted for the Company under the
terms of the Agreement for all purposes.  For this purpose, “successor” means
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of the Executive to receive any form of compensation payable pursuant to the
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of the Executive’s right to compensation or other benefits will be
null and void.



13.
Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of the
State of Colorado, without giving effect to the conflict of law principles
thereof.



14.
Jurisdiction and Service of Process.  Any legal action or proceeding with
respect to this Agreement shall be brought in the courts of the State of
Colorado or of the United States of America for the District of Colorado.  By
execution and delivery of this Agreement, each of the parties hereto accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.




--------------------------------------------------------------------------------

EXHIBIT 10.5



15.
Attorneys’ Fees.  The Company shall pay to the Executive all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement.  Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.



16.
Withholding.  The Company is authorized to withhold, or to cause to be withheld,
from any payment or benefit under the Agreement the full amount of any
applicable withholding taxes.



17.
Tax Consequences.  The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit arising under this
Agreement.



18.
Acknowledgment.  The Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of the Agreement, and is knowingly and voluntarily entering into the
Agreement.



19.
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



20.
Section 409A.  The parties hereto intend that the payments and benefits provided
by this Agreement shall comply with or be exempt from the requirements of Code
Section 409A and related regulations and Treasury pronouncements, and this
Agreement shall be interpreted accordingly.  Each separately identified payment
or benefit hereunder shall be deemed to be a separately determinable payment for
purposes of Code Section 409A, and each payment to be made in installments shall
be deemed a series of separate payments.  If any provision provided herein could
result in the imposition of an additional tax under the provisions of Code
Section 409A, the Executive and the Company agree that such provision will be
reformed to avoid imposition of any such additional tax in the manner that the
Executive and the Company mutually agree is appropriate to comply with or be
exempt from Code Section 409A.



21.
Reimbursements.  To the extent there are any reimbursements of expenses under
this Agreement including, without limitation, under Section 15 hereof, payments
with respect to such reimbursements shall be made no later than on or before the
last day of the calendar year following the calendar year in which the relevant
expense is incurred.  The amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year and any such reimbursements may not be exchanged or
liquidated for any other benefit or payment.

 



--------------------------------------------------------------------------------

EXHIBIT 10.5

IN WITNESS WHEREOF, the parties have executed and delivered this Change in
Control Severance Agreement as of the day and year first above written.
 
 
COMPANY:
 
 
 
WESTMORELAND COAL COMPANY
 
 
 
/s/ Richard Klingaman
 
Name: Richard Klingaman
 
Title: Chairman of the Board
 
 
 
 
 
EXECUTIVE:
 
 
 
/s/ Jennifer Grafton
 
Name: Jennifer Grafton




























































--------------------------------------------------------------------------------

EXHIBIT 10.5

Exhibit A
 
GENERAL RELEASE
 
1.
General Release.  In consideration of the payments and benefits to be made under
that certain Change in Control Severance Agreement, dated February 25, 2015,
(the “ Agreement ”), Jennifer Grafton (the “ Executive ”), with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge Westmoreland
Coal Company. (the “ Company ”) and each of its subsidiaries and affiliates (the
“ Company Affiliated Group ”), their present and former officers, directors,
executives, agents, attorneys, employees and employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “ Company Released Parties ”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Company Released Party in any
capacity, including, without limitation, any and all claims (i) arising out of
or in any way connected with the Executive’s service to any member of the
Company Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Employee Retirement Income Security
Act of 1974 (“ ERISA ”), any and all claims arising under the civil rights laws
of any federal, state or local jurisdiction, including, without limitation,
Title VII of the Civil Rights Act of 1964 (“ Title VII ”), the Age
Discrimination in Employment Act (“ ADEA ”), the Americans with Disabilities Act
(“ ADA ”), Sections 503 and 504 of the Rehabilitation Act the Family and Medical
Leave Act, and any and all claims under any whistleblower laws or whistleblower
provisions of other laws.



2.
No Admissions.  The Executive acknowledges and agrees that this General Release
is not to be construed in any way as an admission of any liability whatsoever by
any Company Released Party, any such liability being expressly denied.



3.
Application to all Forms of Relief.  This General Release applies to any relief
no matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages for pain or
suffering, costs and attorney’s fees and expenses.






--------------------------------------------------------------------------------

EXHIBIT 10.5

4.
Specific Waiver.  The Executive specifically acknowledges that his acceptance of
the terms of this General Release is, among other things, a specific waiver of
his rights, claims and causes of action under Title VII, ADEA, ADA, and any
state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or claim or cause of action which by law
the Executive is not permitted to waive.



5.
No Complaints or Other Claims.  The Executive acknowledges and agrees that he
has not, with respect to any transaction or state of facts existing prior to the
date hereof, filed any complaints, charges or lawsuits against any Company
Released Party with any governmental agency, court or tribunal.  This General
Release does not: (i) prohibit or restrict Executive from communicating,
providing relevant information to or otherwise cooperating with the U.S. Equal
Employment Opportunity Commission or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the  existence of this General
Release or its underlying facts, or (ii) require Executive to notify the Company
of such communications or inquiry.



6.
Conditions of General Release.

 
(a)   Terms and Conditions.  From and after the date of termination of
employment, the Executive shall abide by all the terms and conditions of this
General Release and the terms and any conditions set forth in any employment or
confidentiality agreements signed by the Executive, which is incorporated herein
by reference.
 
(b)   Confidentiality.  The Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or any legal
process, or as is necessary in connection with any adversarial proceeding
against any member of the Company Affiliated Group (in which case the Executive
shall cooperate with the Company in obtaining a protective order at the
Company’s expense against disclosure by a court of competent jurisdiction),
communicate, to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business, any
trade secrets, confidential information, knowledge or data relating to any
member of the Company Affiliated Group, obtained by the Executive during the
Executive’s employment by the Company that is not generally available public
knowledge (other than acts by the Executive in violation of this General
Release).  This confidentiality obligation is in addition to, and not in lieu
of, any other contractual, statutory and common law confidentiality obligation
of the Executive to the Company.
 
(c)   Return of Company Material.  The Executive represents that he has returned
to the Company all Company Material (as defined below).  For purposes of this
Section 6(c), “Company Material” means any documents, files and other property
and information of any kind belonging or relating to (i) any member of the
Company Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them or (iii) the
businesses, products, services and operations (including without limitation,
business, financial and accounting practices) of any of them, in each case



--------------------------------------------------------------------------------

EXHIBIT 10.5

whether tangible or intangible (including, without limitation, credit cards,
building and office access cards, keys, computer equipment, cellular telephones,
pagers, electronic devices, hardware, manuals, files, documents, records,
software, customer data, research, financial data and information, memoranda,
surveys, correspondence, statistics and payroll and other employee data, and any
copies, compilations, extracts, excerpts, summaries and other notes thereof or
relating thereto), excluding only information (x) that is generally available
public knowledge or (y) that relates to the Executive’s compensation or
Executive benefits.
 
(d)   Cooperation.  Following the date of termination of employment, the
Executive shall reasonably cooperate with the Company upon reasonable request of
the Board of Directors and be reasonably available to the Company with respect
to matters arising out of the Executive’s services to the Company Affiliated
Group.
 
(e)   Nondisparagement.  The Executive acknowledges and agrees that he shall not
make any statements that are professionally or personally disparaging about or
adverse to the interests of the Company or any Company Released Party,
including, but not limited to, any statements that disparage in any way
whatsoever the Company’s products, services, businesses, finances, financial
condition, capabilities or other characteristics.
 
(f)    Ownership of Inventions, Non-Disclosure, Non-Competition and
Non-Solicitation. The Executive expressly acknowledges and agrees that the
Proprietary Information, Inventions, and Competition Agreement executed by him
is incorporated herein by reference, and shall survive the execution of this
General Release in full force and effect pursuant to its terms.
 
(g)   No Representation.  The Executive acknowledges that, other than as set
forth in this General Release and the Agreement, (i) no promises have been made
to him and (ii) in signing this General Release the Executive is not relying
upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the General Release or concerning any other
thing or matter.
 
(h)   Injunctive Relief.  In the event of a breach or threatened breach by the
Executive of this Section 6, the Executive agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Executive acknowledging that damages
would be inadequate or insufficient.
 
7.
Voluntariness.  The Executive agrees that he is relying solely upon his own
judgment; that the Executive is over eighteen years of age and is legally
competent to sign this General Release; that the Executive is signing this
General Release of his own free will; that the Executive has read and understood
the General Release before signing it; and that the Executive is signing this
General Release in exchange for consideration that he believes is satisfactory
and adequate.






--------------------------------------------------------------------------------

EXHIBIT 10.5

8.
Legal Counsel.  The Executive acknowledges that he has been informed of the
right to consult with legal counsel and has been encouraged to do so.



9.
Complete Agreement/Severability.  Other than the agreements and/or obligations
specifically referenced as surviving herein, this General Release constitutes
the complete and final agreement between the parties and supersedes and replaces
all prior or contemporaneous agreements, negotiations, or discussions relating
to the subject matter of this General Release.  All provisions and portions of
this General Release are severable.  If any provision or portion of this General
Release or the application of any provision or portion of the General Release
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this General Release shall remain
in full force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.



10.
Acceptance.  The Executive acknowledges that he has been given a period of
twenty-one (21) days within which to consider this General Release, unless
applicable law requires a longer period, in which case the Executive shall be
advised of such longer period and such longer period shall apply.  The Executive
may accept this General Release at any time within this period of time by
signing the General Release and returning it to the Company.



11.
Revocability.  This General Release shall not become effective or enforceable
until seven (7) calendar days after the Executive signs it.  The Executive may
revoke his acceptance of this General Release at any time within that seven
(7) calendar day period by sending written notice to the Company.  Such notice
must be received by the Company within the seven (7) calendar day period in
order to be effective and, if so received, would void this General Release for
all purposes.



12.
Governing Law.  Except for issues or matters as to which federal law is
applicable, this General Release shall be governed by and construed and enforced
in accordance with the laws of the State of Colorado without giving effect to
the conflicts of law principles thereof.

 
IN WITNESS WHEREOF, the Executive has executed this General Release as of the
date last set forth below.
 
EXECUTIVE
 
 
 
 
 
 
 
Date:
 
 
 
 
 
Name:
 

 



